 

Exhibit 10.1

 
LICENSE AGREEMENT
 
This License Agreement (“Agreement”), effective on September 11, 2018, is by and
between Pherin Pharmaceuticals, Inc., a California corporation with offices at
1014 Barbara Avenue, Mountain View, CA 94040 (“LICENSOR”), and VistaGen
Therapeutics, Inc., a Nevada corporation with offices at 343 Allerton Avenue,
South San Francisco, California 94080 (“LICENSEE”).
 
WHEREAS, LICENSOR has developed an intranasal synthetic neuroactive steroid
product for the treatment of social anxiety disorder, referred to by LICENSOR as
PH94B; and
 
WHEREAS, LICENSEE wishes to license rights to that product from LICENSOR on an
exclusive worldwide basis; and
 
WHEREAS, LICENSOR and LICENSEE (each separately as a “Party” and collectively as
the “Parties”) desire to enter into this Agreement to set forth the licensing
terms for that product.
 
NOW THEREFORE, intending to be legally bound, the Parties agree as follows:
 
Article 1.                           DEFINITIONS
 
1.1          "Affiliate(s)" means all corporations or business entities which,
directly or indirectly, are controlled by, control, or are under common control
with a person. For this purpose, the meaning of the word "control" means the
ownership, control or holding, direct or indirect of fifty percent (50%) or more
of the securities or other ownership interests representing the equity, voting
stock, preferred stock, general partnership, limited partnership or limited
liability company interest of such entity.
 
1.2          “Commercialize” or “Commercialization” means any and all activities
directed to the Development (as defined below) and commercialization of Licensed
Product, including pre‐launch and post‐launch marketing, promoting,
distribution, retailing or selling of Licensed Product (as well as importing and
exporting activities in connection therewith). When used as a verb,
“Commercialize” means to engage in Commercialization.
 
1.3          “Control” or “Controlled” means the legal authority or right
(whether by ownership, license or otherwise) to: (i) with respect to any
molecule or material, grant ownership of or a license or sublicense to use such
molecule or material; (ii) with respect to any know‐how, patents, other
intellectual property, grant ownership of or a license or
 
 
 
___________________
 
 
*****
VISTAGEN THERAPEUTICS, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
VISTAGEN THERAPEUTICS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
-1-

 


 

 
a sublicense under such know‐how, patents, or intellectual property; or (iii)
with respect to any proprietary or trade secret information, disclose such
information; in each case without breaching the terms of any agreement with,
obligation to or other arrangement with a third-party, or misappropriating the
proprietary or trade secret information of a third-party.
        

 
1.4          “Confidential Information” means, subject to the exclusions of
Section 5.1, all information that has or could have commercial value or other
utility in a Party’s business, or the unauthorized disclosure of which could be
detrimental to the Party’s interests, including confidential information,
inventions, know-how, data and materials relating to Licensed Product, and shall
include without limitation research, technical, development, manufacturing,
marketing, financial, personnel and other business information and plans,
whether in oral, written, graphic or electronic form.
 
1.5          “Develop” or “Development” means any and all research and
development activities for Licensed Product conducted anywhere in the Territory
on and after Effective Date relating to Licensed Product, including all
nonclinical, preclinical and clinical activities, testing and studies of
Licensed Product, manufacturing development, process development, toxicology
studies, distribution of Licensed Product for use in clinical trials (including
placebos and comparators), research and development of companion diagnostics for
use in connection with clinical trials of Licensed Product as well as approved
Licensed Product, statistical analyses, and the preparation, filing and
prosecution of any NDA and obtaining or maintaining Regulatory Approvals for
Licensed Product, as well as all regulatory affairs related to any of the
foregoing. When used as a verb, “Develop” means to engage in Development.
 
1.6          “Effective Date” means the effective date of this Agreement as set
forth in its first paragraph.
 
1.7          “First Commercial Sale” means the first sale of Licensed Product in
the Territory by LICENSEE, its Affiliates or sublicensee, or a third-party
distributor or wholesaler under contract with LICENSEE, its Affiliates or
sublicensees.
 
1.8          “Field” means the treatment, prevention and diagnosis of human and
veterinary diseases and conditions, including, but not limited to, social
anxiety disorder (“SAD”).
 
1.9          “Improvements” means any inventions or discoveries that relate to
Licensed Product, its manufacture, properties and applications and that fall
within the scope of the Licensed Patents and Licensed Know-How.
 
 
 
___________________
 
 
*****
VISTAGEN THERAPEUTICS, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
VISTAGEN THERAPEUTICS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
-2-

 


 

 
1.10         “Licensed Know‐How” means any and all unpatented and/or
non-patentable technical data, documents, materials, samples and other
information and know‐how that is Controlled by LICENSOR or any of its Affiliates
as of the Effective Date or thereafter during the Term that relates to, or is
otherwise reasonably necessary or reasonably useful for, the use, Development,
manufacture, or Commercialization of the Product. Licensed Know-How shall not
include Licensed Patents.
 
1.11          “Licensed IP” means the Licensed Patents and Licensed Know‐How and
any Improvements controlled by LICENSOR.
 
1.12         “Licensed Patents” means any and all patents and patent
applications that are Controlled by LICENSOR or any of its Affiliates as of the
Effective Date or thereafter during the Term that: (a) are set forth in Schedule
1 to this Agreement; and/or (b) claim the composition of matter of, or the
method of manufacturing, or using, Licensed Product; or (c) that otherwise
relate to, or are reasonably necessary or reasonably useful for, the use,
Development, manufacture or Commercialization of Licensed Product, including any
related provisionals, divisionals, continuations, continuations-in-part,
reissues and extensions, as well as all foreign patents and foreign patent
counterparts, such as supplementary protection certificates, to the foregoing.
 
1.13         “Licensed Product” means any pharmaceutical formulation for
intranasal administration containing as an active ingredient
3b-androsta-4,16-dien-3-ol.
 
1.14           “NDA” means a New Drug Application for regulatory approval to
market and sell Licensed Product for the acute treatment of SAD that is filed
with the U.S. Food and Drug Administration (“FDA”) or the European Medicines
Agency (“EMEA”).
 
1.15         “NDA Approval” means an NDA approved by the FDA or EMEA that is not
conditioned on any other event (or if NDA Approval is conditioned upon an event,
then the occurrence of that event), provided, however, such other events shall
specifically not include FDA or EMEA requirements to conduct post marketing
studies and any requirement for such post marketing studies shall not be deemed
to delay the Final Approval.
 
1.16         “Net Sales” means the gross amount collected by LICENSEE and its
Affiliates and sublicensees for arm’s length sales or other transfers of the
Licensed Product in countries in the Territory in which there is a Licensed
Patent set forth in Schedule 1, to an end user or distributor of the Licensed
Product, less the following:
 
(a)
customary trade, quantity, or cash discounts to the extent actually allowed and
taken;
 
(b)
amounts repaid or credited by reason of rejection or return; and
 
 
 
 
___________________
 
 
*****
VISTAGEN THERAPEUTICS, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
VISTAGEN THERAPEUTICS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
-3-

 


 

 
(c)
to the extent separately stated on purchase orders, invoices, or other documents
of sale, any taxes or other governmental charges levied on the production, sale,
transportation, delivery or use of the Licensed Product which is paid by or on
behalf of LICENSEE; and outbound transportation costs prepaid or allowed and
costs of insurance in transit.
 
For the avoidance of doubt, transfers of Licensed Product between any of
LICENSEE, its Affiliates or sublicensees for sale by the transferee shall not be
considered Net Sales.
Net Sales and LICENSEE’s obligation to pay royalties will be determined on a
country‐by‐country basis starting with the first Commercial sale of such
Licensed Product in such country and terminating upon the later to occur of
either: (a) the expiration or other lapse in protection by the last Valid Patent
Claim covering the approved Licensed Product in such country (the “End of Patent
Protection”); or (b) the expiration or other lapse in protection of regulatory
exclusivity covering the approved Licensed Product in such country (the “End of
Regulatory Protection”) if granted and extending beyond the End of Patent
Protection. Notwithstanding the status of patent or regulatory protection, Net
Sales and LICENSEE’s obligation to pay royalties shall be considered as
terminated upon the availability in such country of an approved generic version
of the Licensed Product from an unlicensed third-party.
 
1.17                  “Territory” means all countries worldwide.
 
1.18                  “Valid Patent Claim” means a claim of the Licensed Patents
that has not lapsed or become abandoned or been declared invalid or
unenforceable by a court or agency of competent jurisdiction from which no
appeal can be or is taken.
 
Article 2.                           GRANT OF LICENSE AND ACCESS
 
2.1          Exclusive License. LICENSOR grants LICENSEE a worldwide, exclusive
license, even as to LICENSOR, with the right to sublicense, under the Licensed
IP to Develop, Commercialize, make, have made, import, use, offer to sell, sell
and have sold Licensed Product in the Field and in the Territory. Except for
permitted Collaboration Activities, LICENSOR will not Develop or Commercialize
in the Territory (i) any Licensed Product, or (ii) any product for the treatment
of SAD.
 
2.2          Rights to Improvements. During the term of this Agreement, LICENSOR
agrees to advise LICENSEE in writing on at least a semi-annual basis of any
Improvements made by LICENSOR. Such LICENSOR Improvements shall become Licensed
IP and be subject to the license right granted in Section 2.1; however, no
additional royalty fees or other consideration shall be due for the use of such
 
 
 
 
___________________
 
 
*****
VISTAGEN THERAPEUTICS, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
VISTAGEN THERAPEUTICS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
-4-

 


 

 
Improvements by LICENSEE. During the term of this Agreement, LICENSEE agrees to
advise LICENSOR in writing on at least a semi-annual basis of any Improvements
made by LICENSEE.
 
2.3          Right to Sublicense. LICENSEE will have the right to grant
sublicenses under the license granted in Section 2.1 of this Agreement, through
multiple tiers, to any Affiliate or third-party. Each sublicense of LICENSEE’s
rights shall be in writing, shall be consistent with the terms and conditions
hereof, and shall require the sublicensee, in granting any further sublicenses,
to comply with LICENSEE’s sublicensing obligations hereunder as though such
sublicensee were LICENSEE. If LICENSEE grants a sublicense to any third-party,
then LICENSEE shall: (i) include in each such sublicense agreement terms that
permit LICENSEE to comply with its obligations under this Agreement between
LICENSOR and LICENSEE, including related to reporting sales of Licensed Product
to LICENSOR; (ii) notify LICENSOR of such sublicense or amendment thereto within
thirty (30) days after it becomes effective, including the identity of the
sublicensee and the territory in which such rights have been sublicensed; (iii)
at LICENSOR’s request, provide LICENSOR a copy of such sublicense agreement and
amendment thereto (provided that LICENSEE may redact those provisions of such
agreement or amendment that are unrelated to LICENSEE’s obligations under this
Agreement); and (iv) use commercially reasonable efforts to enforce the terms of
such sublicense agreement that relate to LICENSEE’s obligations under this
Agreement.
 
2.4          Supply and Manufacturing. The Parties acknowledge and agree that,
as of the Effective Date, LICENSOR is not subject to any obligations with a
third- party regarding its current source of Licensed Product, and that LICENSEE
shall be permitted to enter into a supply agreement with any third-party
manufacturer to secure supply of Licensed Product for LICENSEE directly from
such third-party manufacturer. In addition, LICENSOR acknowledges that, upon
execution and delivery of the Agreement, LICENSEE shall receive all right, title
and interest in LICENSOR’s existing inventory of Licensed Product, whether or
not vialed, and all other materials related to the manufacture, formulation and
vialing of Licensed Product.
 
2.5          Regulatory Matters; Right of Reference. LICENSOR will, within 30
days after notice from LICENSEE and at LICENSEE’s expense, (a) transfer
ownership of and rights under its IND for the Licensed Product to LICENSEE, and
(b) with input and direction from LICENSEE, complete all relevant activities
related to such IND, including the submission of relevant notices to the FDA, in
form and substance satisfactory to LICENSEE, as required for LICENSEE to assume
such ownership and rights, as applicable. Promptly after the Effective Date, if
requested by LICENSEE, LICENSOR will also (i) send letters (in form and
substance satisfactory to LICENSEE) to the FDA and other Regulatory Authorities
in the Territory indicating that any other Regulatory Documents are transferred
to LICENSEE and that LICENSEE is the new owner of the Regulatory
 
 
 
___________________
 
 
*****
VISTAGEN THERAPEUTICS, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
VISTAGEN THERAPEUTICS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
-5-

 


 

 
Documents as of the Effective Date, (ii) send letters to all applicable IRBs or
other relevant entities and similar committees to direct product-related
communications to LICENSEE commencing on the Effective Date, and (iii) provide
to LICENSEE a copy of such letters. LICENSEE shall control all regulatory
interactions and decisions relating to the Licensed Product in the Territory and
shall hold the NDA and other regulatory approvals for the Licensed Product in
the Territory. LICENSEE shall have the exclusive right to reference and use all
information, know‐how, and data generated in LICENSOR’s prior and future SAD
clinical trials and other development activities related to Licensed Product
conducted by LICENSOR prior to and following the Effective Date of the Agreement
in support of regulatory filings and regulatory approvals for the Licensed
Product in the Territory.
 
2.6          Access to LICENSOR Employees. In order to permit the transfer of
Licensed Know-How and otherwise to facilitate the development and
commercialization of Licensed Product, LICENSOR agrees to permit LICENSEE
reasonable access to those LICENSOR employees named as inventors of the Licensed
Patents and other employees of LICENSOR who possess Licensed Know-How.
 
2.7          Joint Steering Committee. Upon the Effective Date, the Parties will
establish a Joint Steering Committee (JSC) to provide strategic leadership for
the development of Licensed Product. Dr. Louis Monti will be LICENSOR’s sole
representative on the JSC. LICENSEE will share with LICENSOR, through Dr. Monti,
copies of regulatory filings and study reports relating to Licensed Product as
soon as practicable after they are made available to LICENSEE. For the avoidance
of doubt, as between the Parties, LICENSEE will have the sole discretion and
final decision-making authority on all matters considered by the JSC relating to
the Development of Licensed Product.
 
Article 3.                           LICENSE FEE, ROYALTIES AND OTHER PAYMENTS
 
3.1          License Fee. In consideration of the grant of rights in Article 2
of this Agreement, as soon as practicable after the Effective Date, but no later
than ten (10) business days after the Effective Date, LICENSEE will pay LICENSOR
a one-time license fee of two million dollars ($2,000,000), which amount shall
be payable solely in unregistered shares of common stock of LICENSEE. For
avoidance of doubt, the Parties agree that the number of shares of LICENSEE
common stock to be issued to LICENSOR shall be determined dividing the closing
price of LICENSEE’s common stock on the Nasdaq Capital Market on the trading day
immediately prior to the Effective Date into two million dollars ($2,000,000).
 
 
 
 
___________________
 
 
*****
VISTAGEN THERAPEUTICS, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
VISTAGEN THERAPEUTICS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
-6-

 


 

 
3.2          Royalty on Licensed Product. In consideration of the grant of
rights under Article 2 of this Agreement, LICENSEE will pay LICENSOR a royalty
as a percentage of Net Sales generated by Licensee and/or its Affiliates in the
Territory from the Commercial sale of Licensed Product in each calendar year
during the Term until the End of Patent Protection, as follows:
 
●
[*****];
 
●
[*****]; and
 
●
[*****].
 
Notwithstanding the foregoing royalty rates, LICENSEE will pay LICENSOR a
reduced royalty that is [*****] of the stated rates for Net Sales in any country
that are made after the End of Patent Protection but before the End of
Regulatory Protection. In the event that LICENSEE or an Affiliate sublicenses
its rights under this Agreement to a third-party, then LICENSEE will pay
LICENSOR the foregoing percentages applied to any license fees and royalties
received by LICENSEE or its Affiliate on Net Sales made by such sublicensee. For
the avoidance of doubt, the monthly development support payments of Section 3.3
and the development and regulatory milestone payments of Section 3.4 shall
remain owed to LICENSOR in full regardless of any sublicense.
 
3.3          Monthly Development Support Payment. At the end of each month, for
a term of the first to occur of eighteen (18) months from the Effective Date or
termination of the Agreement, LICENSEE will pay LICENSOR a development support
payment of ten thousand dollars ($10,000). These monthly development support
payments shall be creditable against royalties paid pursuant to Section 3.2.
 
3.4          Development and Regulatory-Based Milestone Payments. At such time
as Licensed Product of LICENSEE (or its Affiliates or sublicensees) first
achieves NDA Approval from the FDA and/or EMEA, as described below, LICENSEE
will pay to LICENSOR the milestone payment specified below. The specified
milestone payment(s) shall be made within twelve (12) months after the
occurrence of the milestone event.
 
(a)          [*****] upon the LICENSEE’s NDA Approval by the FDA; and
 
(b)          [*****] upon the LICENSEE’s NDA Approval by the EMEA.
 
3.5          Mode of Payment. All royalty payments to LICENSOR hereunder shall
be made on an annual basis, in connection with the annual sales report described
in Section 4.3, by wire transfer of United States Dollars in the requisite
amount to such bank account as LICENSOR may designate by notice to LICENSEE.
Payments shall be free and clear of any taxes (other than withholding and other
taxes imposed on LICENSEE), fees or charges, to the extent applicable. The
amount of Net Sales in any country in the
 
 
 
___________________
 
 
*****
VISTAGEN THERAPEUTICS, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
VISTAGEN THERAPEUTICS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
-7-

 


 

 
Territory outside of the United States shall be converted into United States
Dollars, by applying the buying rate for the applicable day of conversion as
published by Wall Street Journal on the last business day of the applicable
period.
 
3.6          Third-Party Royalties. If LICENSEE is obligated to pay a royalty to
one or more third-parties for Licensed Product, the royalty obligation of
Section 3.2 shall be reduced by one half (1/2) of the third-party obligation
effective on the date on which royalties are first due under the agreement with
the third party. Notwithstanding the foregoing, in no event shall the royalty
obligation under Section 3.2 be reduced below [*****].
 
3.7          Applicable Royalty. Only one royalty obligation shall be applicable
to Licensed Product regardless of whether one or more Valid Patent Claims or
regulatory exclusivity pertains. No royalty obligation shall be due under this
Agreement in the event that a manufacturing sublicense is granted by LICENSEE,
its Affiliates or sublicensees.
 
Article 4.                           OBLIGATIONS OF LICENSEE
 
4.1          Commercialization. LICENSEE agrees to use its reasonable best
efforts to Develop and Commercialize Licensed Product in the Territory as soon
as practicable, consistent with sound business practices and judgment.
 
4.2          Annual Progress Reports. LICENSEE shall provide LICENSOR with
written annual reports within sixty (60) days after the end of each calendar
year during the term of this Agreement to report on LICENSEE’s progress in
developing and marketing Licensed Product. The obligation to submit such
progress reports shall end upon the First Commercial Sale of Licensed Product.
 
4.3          Annual Sales Reports. LICENSEE shall provide LICENSOR with written
annual reports within sixty (60) days after the end of each calendar year during
the term of this Agreement to report on Net Sales.
 
4.4          Records. LICENSEE shall keep complete, accurate and correct records
of Net Sales in sufficient and appropriate detail to determine the amount of
royalties due to LICENSOR. Such records shall be available for inspection and
maintained for a period of three (3) years after the payment of any such
royalty. LICENSEE shall permit such books and records to be examined at a
reasonable time during normal business hours by a certified public accountant
chosen by LICENSOR and reasonably acceptable to LICENSEE for the purpose only of
verifying the reports and payments required by this Agreement. Such examination
shall be made at the expense of the LICENSOR.
 
 
 
 
___________________
 
 
*****
VISTAGEN THERAPEUTICS, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
VISTAGEN THERAPEUTICS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
-8-

 


 

 
4.5         Compliance with Applicable Law. LICENSEE agrees to comply with all
applicable federal, state and local laws that relate to the manufacture and sale
of Licensed Product.
 
Article 5.                        CONFIDENTIALITY
 
5.1            Confidential Information. Except as expressly provided herein,
the Parties agree that, for the term of this Agreement and for five (5) years
thereafter, the receiving Party shall keep completely confidential and shall not
publish or otherwise disclose and shall not use for any purpose except for the
purposes contemplated by this Agreement any Confidential Information furnished
to it by the disclosing Party pursuant to this Agreement, except to the extent
that it can be established by the receiving Party by competent proof that such
Confidential Information:
 
(a)            was already known to the receiving Party, other than under an
obligation of confidentiality to the disclosing Party, at the time of
disclosure;
 
(b)            was generally available to the public or otherwise part of the
public domain at the time of its disclosure to the receiving Party;
 
(c)            became generally available to the public or otherwise part of the
public domain after its disclosure and other than through any act or omission of
the receiving Party in breach of this Agreement;
 
(d)            was subsequently lawfully disclosed to the receiving Party by a
person other than a Party; or
 
(e)            was independently developed by the receiving Party.
 
5.2            Permitted Use and Disclosures. Each Party may use or disclose
Confidential Information disclosed to it by the other Party, under substantially
similar obligations of confidentiality, to the extent such use or disclosure is
reasonably necessary in raising capital; negotiating marketing, manufacturing or
product development arrangements; in connection with a potential sale of the
company; defending litigation; complying with applicable governmental
regulations or otherwise submitting information to tax or other governmental
authorities; working with its outside accounting firm; provided, however, that
if a Party is required to make any such disclosure of another Party's
Confidential Information, other than pursuant to a confidentiality agreement, it
will give reasonable advance notice to the latter Party of such disclosure and
will use its best efforts to cooperate with the said latter Party’s attempts to
secure confidential treatment of such information (including the significant
financial terms of this Agreement) prior to its disclosure (whether through
protective orders or otherwise) and
 
 
 
___________________
 
 
*****
VISTAGEN THERAPEUTICS, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
VISTAGEN THERAPEUTICS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
-9-

 


 

 
disclose such information only to the minimum extent necessary to comply with
such requirements.
 
Article 6.                        PATENTS
 
6.1            LICENSOR Licensed Patents. LICENSEE shall prepare, file,
prosecute and maintain the Licensed Patents in the Territory at LICENSEE’s
expense. LICENSEE agrees to keep LICENSOR fully advised of the status of all
Licensed Patents; and will provide LICENSOR with a reasonable opportunity to
comment on the preparation, filing, prosecution, maintenance, and seeking
extensions of the Licensed Patents. LICENSOR agrees to cooperate with LICENSEE
in such patent-related activities at LICENSEE’s reasonable request and expense.
 
Article 7.                        INFRINGEMENT
 
7.1            Notice of Infringement by Third Parties. In the event that any
third-party infringement of any of the Licensed Patents comes to the attention
of either Party to this Agreement, that Party shall promptly notify the other
Party.
 
7.2            Actions for Infringement. If any Valid Claim of the Licensed
Patents is infringed by a third party in the Territory, LICENSEE shall have the
right and option, but not the obligation, to commence appropriate legal action
to enjoin such infringement, at LICENSEE’s expense, against such third-party in
the name of LICENSOR, its Affiliates or assignees. If LICENSEE fails to initiate
such action within ninety (90) days after being notified of the infringement,
LICENSOR shall have the right, but not the obligation, to undertake such action
at its own expense, and LICENSEE agrees to cooperate with LICENSOR, at
LICENSOR’s expense. LICENSEE shall promptly notify LICENSOR of any infringement
action that it brings pursuant to this Article 7, and shall keep LICENSOR
informed as to the prosecution of any action for each such infringement. In
either case, the other Party may participate in such infringement action at its
own expense and may be represented by counsel of its choice.
 
7.3            Recovery of Damages. Any damages or awards resulting from the
prosecution of such infringement claims shall be applied first, to reimburse the
prosecuting party for its costs and expenses, and second to reimburse the
participating party for its costs and expenses, with any balance to be shared by
the Parties in proportion to their respective economic losses from such
infringement. No settlement, consent judgment or other voluntary final
disposition which would adversely affect the Licensed Patents may be entered
into by LICENSOR without the consent of LICENSEE, which consent shall not be
unreasonably withheld.
 
 
 
 
___________________
 
 
*****
VISTAGEN THERAPEUTICS, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
VISTAGEN THERAPEUTICS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
-10-

 


 

 
7.4           Cooperation. Each of the Parties shall cooperate with the others
in respect of any claim or action relating to the Licensed Patents, such
cooperation to include, without limitation, making available, upon reasonable
request, such of its employees, records, papers, information, samples, specimens
and the like as may be reasonably requested by the other Party.
 
7.5            Infringement of Third-Party Patents. In the event that either
Party becomes aware that LICENSEE’s activities pursuant to the Agreement might
infringe the patents of any third party, that Party shall promptly notify the
other Party. In such event, the Parties agree to discuss in good faith how to
respond to such potential infringement liability. Absent agreement to the
contrary, LICENSEE shall have the right and option, but not the obligation, to
defend against any asserted infringement challenge at its own expense and in the
name of LICENSOR, its Affiliates or assignees. Neither Party has the right to
accept any judgment or enter into any settlement or otherwise dispose of any
infringement claim made by a third party without the prior written consent of
the other Party (which consent shall not be unreasonably withheld, conditioned
or delayed).
 
Article 8.                        REPRESENTATIONS AND WARRANTIES
 
8.1            Authority. Each Party represents and warrants that it has the
full right, power and authority to execute, deliver and perform its obligations
pursuant to this Agreement.
 
8.2            No Conflicts. Each Party represents and warrants that the
execution, delivery and performance of this Agreement does not conflict with, or
constitute a breach or default under any of its charter or organizational
documents, any law, order, judgment or governmental rule or regulation
applicable to it, or any material agreement, contract, commitment or instrument
to which it is a party.
 
8.3            No Existing Third-Party Rights. The Parties represent and warrant
that their obligations under this Agreement are not encumbered by any rights
granted by either Party to any third parties, and that to their knowledge no
third party has made any claim or asserted any right to the Licensed IP or
Licensed Product including pending, settled or threatened litigation or
regulatory challenges.
 
8.4            Continuing Representations. The representations and warranties of
each Party contained in this Article 8 shall survive the execution and delivery
of this Agreement and shall remain true and correct at all times during the term
of this Agreement with the same effect as if made on and as of such later date.
 
 
 
 
___________________
 
 
*****
VISTAGEN THERAPEUTICS, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
VISTAGEN THERAPEUTICS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
-11-

 


 

 
8.5            Disclaimer of Warranties. LICENSOR MAKES NO REPRESENTATIONS AND
EXTENDS NO WARRANTIES OR CONDITIONS OF ANY KIND, EITHER EXPRESS OR IMPLIED, WITH
RESPECT TO LICENSED PRODUCT INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
 
8.6            Patent Warranties by LICENSOR. (a) LICENSOR does not know of any
United States patent or patent application, or foreign counterpart, whether or
not owned or licensed to LICENSOR, that might be infringed by the exercise by
LICENSEE of its rights to Licensed Product under this Agreement other than
Licensed Patents. (b) LICENSOR warrants that it has obtained from the inventors
of the Licensed IP valid and enforceable agreements assigning to LICENSOR each
such inventor’s entire right, title and interest under the applicable employee
intellectual property law. (c) LICENSOR does not know of any reason why the
Licensed Patents would be unallowable, invalid or unenforceable. (d) It is
expressly understood, however, that in making the conveyances and grants under
this Agreement, with the exception of the foregoing provisions of this
paragraph, LICENSOR makes no representations, extends no warranties, express or
implied, and assumes no responsibilities whatsoever, with respect to the scope
or validity of any Licensed Patents, or relating to any use of Licensed Product
as being free from infringement of patents other than Licensed Patents.
 
Article 9.                        TERM AND TERMINATION
 
9.1            Term. This Agreement will begin on the Effective Date and expire
on a country‐by‐country basis on the date that Net Sales end in such country.
For the avoidance of doubt, following such expiration, the license in such
country will be fully paid up, irrevocable and perpetual.
 
9.2            Termination by LICENSEE for Convenience. LICENSEE may terminate
this Agreement without cause upon one hundred eighty (180) days written notice
to LICENSOR, in the entire Territory or on a country-by-country basis.
 
9.3            Termination for Breach. The failure by a Party to comply with any
of the material obligations contained in this Agreement shall entitle the Party
not in default to give notice to have the default cured. If such default is not
cured within sixty (60) days after the receipt of such notice, or diligent steps
are not taken to cure if by its nature such default could not be cured within
sixty (60) days, the Party not in default shall be entitled, without prejudice
to any of its other rights conferred on it by this Agreement, and in addition to
any other remedies that may be available to it, to terminate this Agreement,
provided, however, that such right to terminate shall be stayed in the event
that, during such 60 day period, the Party alleged to have been in default shall
have: (i) initiated
 
 
 
___________________
 
 
*****
VISTAGEN THERAPEUTICS, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
VISTAGEN THERAPEUTICS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
-12-

 


 

 
arbitration in accordance with Section 10.1, below, with respect to the alleged
default, and (ii) diligently and in good faith co-operated in the prompt
resolution of such arbitration proceedings.
 
9.4            No Waiver. The right of a Party to terminate this Agreement, as
hereinabove provided, shall not be affected in any way by its waiver or failure
to take action with respect to any prior default.
 
9.5.            Insolvency or Bankruptcy. Either Party may, in addition to any
other remedies available under this Agreement, terminate this Agreement by
written notice to the other Party in the event the latter Party shall have
become insolvent or bankrupt, or shall have an assignment for the benefit of its
creditors, or there shall have been appointed a trustee or receiver of the other
Party or for all or a substantial part of its property or any case or proceeding
shall have been commenced or other action taken by or against the other Party in
bankruptcy or seeking reorganization, liquidation, dissolution, winding-up,
arrangement or readjustment of its debts or any other relief under any
bankruptcy, insolvency, reorganization or other similar act or law of any
jurisdiction now or hereafter in effect, or there shall have been issued a
warrant of attachment, execution, distraint or similar process against any
substantial part of the property of the other Party, and any such event shall
have continued for 90 days undismissed, unbonded and undischarged.
 
9.6            Effect of Termination by LICENSEE Pursuant to Section 9.2. On
termination of this Agreement by LICENSEE pursuant to Section 9.2 in any given
country, within 30 days after notice from LICENSOR and at LICENSOR’s expense,
LICENSEE will, for such country: (a) transfer ownership of and rights under any
regulatory filings in such country for the Licensed Product, including any
applicable IND transferred by LICENSOR to LICENSEE under Section 2.5, to
LICENSOR, and (b) with input and direction from LICENSOR, complete all relevant
activities related to such regulatory filings, including the submission of
relevant notices to the relevant Regulatory Authorities, in form and substance
satisfactory to LICENSOR, as required for LICENSOR to assume such ownership and
rights, as applicable. Promptly after such termination, if requested by
LICENSOR, LICENSEE will also (i) send letters (in form and substance
satisfactory to LICENSOR) to the FDA and other Regulatory Authorities in such
country indicating that any other Regulatory Documents are transferred to
LICENSOR and that LICENSOR is the new owner of the Regulatory Documents as of
the Effective Date, (ii) send letters to all applicable IRBs or other relevant
entities and similar committees to direct product-related communications to
LICENSOR commencing on the date of termination, and (iii) provide to LICENSOR a
copy of such letters. LICENSEE will also grant to LICENSOR an irrevocable,
fully-paid license in such country to all Improvements made by LICENSEE and its
Affiliates.
 
 
 
 
___________________
 
 
*****
VISTAGEN THERAPEUTICS, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
VISTAGEN THERAPEUTICS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
-13-

 


 

 
9.7            Limitation on Remedies. LICENSEE’s remedies for uncured material
breach by LICENSOR shall be limited to (1) termination of this Agreement, in the
entire Territory or on a country-by-country basis, and/or (2) the right to claim
damages caused by that breach solely from LICENSOR. LICENSEE waives any rights
against any former officer or director of LICENSOR in their capacity as such, as
of the Effective Date, and against any current or former shareholder of
LICENSOR, in their capacity as such, including any current or former holder of
convertible notes of LICENSOR (collectively, the “Waived Parties”). LICENSEE
agrees that it will initiate no dispute resolution proceeding against the Waived
Parties; and no arbitration panel appointed under Article 10 shall have the
ability to make any award against the Waived Parties.
 
9.8            Survival of Obligations. The termination of this Agreement shall
not relieve the Parties of any obligations accruing prior to such termination,
and any such termination shall be without prejudice to the rights of either
Party against the other, subject to the limitations of Section 9.7 above. The
provisions of Sections 4.3 to 4.5, Articles 5, 7, 8, 10 and 11 shall survive any
termination of this Agreement.
 
 
 
___________________
 
 
*****
VISTAGEN THERAPEUTICS, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
VISTAGEN THERAPEUTICS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
-14-

 
 
Article 10.                                  DISPUTE RESOLUTION
 
10.1            Dispute Resolution. Any dispute concerning or arising out of
this Agreement or concerning the existence or validity hereof, shall be
determined by the following procedure.
 
(a) Both Parties understand and appreciate that their long-term mutual interest
will be best served by affecting a rapid and fair resolution of any claims or
disputes which may arise out of services performed under this contract or from
any dispute concerning the terms of this Agreement. Therefore, both Parties
agree to use their best efforts to resolve all such disputes as rapidly as
possible on a fair and equitable basis. Toward this end both Parties agree to
develop and follow a process for presenting, rapidly assessing, and settling
claims on a fair and equitable basis which takes into account the precise
subject and nature of the dispute.
 
(b) If any dispute or claim arising under this Agreement cannot be readily
resolved by the Parties pursuant to the process described above, the Parties
agree to refer the matter to a panel consisting of the Chief Executive Officer
(“CEO”) of each Party for review and a non-binding resolution. A copy of the
terms of this Agreement, agreed upon facts (and areas of disagreement), and
concise summary of the basis for each side’s contentions will be provided to
both such CEOs who shall review the same, confer, and attempt to reach a mutual
resolution of the issue.
 
(c) If the matter has not been resolved utilizing the foregoing process, and the
Parties are unwilling to accept the non-binding decision of the indicated panel,
either or both Parties may elect to pursue definitive resolution through binding
arbitration, which the Parties agree to accept in lieu of litigation or other
legally available remedies (with the exception of injunctive relief where such
relief is necessary to protect a Party from irreparable harm pending the outcome
of any such arbitration proceeding). Binding arbitration shall be settled in
accordance with the Rules of Conciliation and Arbitration of the International
Chamber of Commerce by a panel of three arbitrators chosen in accordance with
said Rules. This Agreement shall be governed by and construed in accordance with
the substantive laws of the State of California without regard to the conflicts
of laws provision thereof. The arbitration will be held in San Francisco,
California, if initiated by LICENSEE or LICENSOR. Judgment upon the award
rendered may be entered in any court having jurisdiction and the Parties hereby
consent to the said jurisdiction and venue, and further irrevocably waive any
objection which either Party may have now or hereafter to the laying of venue of
any proceedings in said courts and to any claim that such proceedings have been
brought in an inconvenient forum, and further irrevocably agrees that a judgment
or order in any such proceedings shall be conclusive and binding upon the
Parties and may be enforced in the courts of any other jurisdiction thereof.
 
 
 
 
___________________
 
 
*****
VISTAGEN THERAPEUTICS, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
VISTAGEN THERAPEUTICS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
-15-

 


 

 
Article 11.                                  INDEMNIFICATION
 
11.1            Indemnification of LICENSEE. LICENSOR shall indemnify and defend
LICENSEE and its Affiliates, and the directors, officers, employees, agents and
counsel of LICENSEE and such Affiliates, and the successors and assigns of any
of the foregoing (the “LICENSEE Indemnitees”), and hold the LICENSEE Indemnitees
harmless from and against any and all claims, liabilities, damages, losses,
costs or expenses (including reasonable attorneys’ fees and professional fees
and other expenses of litigation) (collectively, “Losses”) resulting from any
claim, suit or proceeding brought by a third party against a LICENSEE
Indemnitee, arising from or occurring as a result of any breach of a
representation or warranty by LICENSOR or of a material obligation of LICENSOR
under this Agreement or the negligence or willful misconduct of LICENSOR in
connection with the performance of its obligations under this Agreement, except
to the extent caused by the negligence or willful misconduct of LICENSEE.
 
11.2            Indemnification of LICENSOR. LICENSEE shall indemnify and defend
LICENSOR and its Affiliates and the directors, officers, employees, agents and
counsel of LICENSOR and such Affiliates and the successors and assigns of any of
the foregoing (the “LICENSOR Indemnitees”), and hold the LICENSOR Indemnitees
harmless from and against any and all Losses resulting from any claim, suit or
proceeding brought by a third party against a LICENSOR Indemnitee, arising from
or occurring as a result of any breach of a representation or warranty by
LICENSEE or of a material obligation of LICENSEE under this Agreement; the use,
handling, storage, disposal or experimentation with Licensed Product by
LICENSEE; the negligence or willful misconduct of LICENSEE in connection with
the performance of its obligations under this Agreement; or the manufacture,
import, use, offer for sale or sale of Licensed Product, except to the extent
caused by the negligence or willful misconduct of LICENSOR.
 
11.3            Procedure. A Party (the “Indemnitee”) that intends to claim
indemnification under this Article 11 shall promptly notify the other Party (the
“Indemnitor”) in writing of any Loss in respect of which the Indemnitee intends
to claim such indemnification, and the Indemnitor shall have the right to
participate in, and, to the extent the Indemnitor so desires, to assume the
defense thereof with counsel mutually satisfactory to the Parties; provided,
however, that an Indemnitee shall have the right to retain its own counsel, with
the fees and expenses to be paid by the Indemnitor, if representation of such
Indemnitee by the counsel retained by the Indemnitor would be inappropriate due
to actual or potential differing interests between such Indemnitee and the
Indemnitor in such proceeding. The Indemnitor shall control the defense and/or
settlement of any such Loss, and the indemnity agreement in this Article 11
shall not apply to amounts paid in connection with any Loss if such payments are
made without the consent of the Indemnitor, which consent shall not be withheld
unreasonably. The
 
 
 
___________________
 
 
*****
VISTAGEN THERAPEUTICS, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
VISTAGEN THERAPEUTICS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
-16-

 


 

 
failure to deliver written notice to the Indemnitor within a reasonable time
after the commencement of any such action, if prejudicial to its ability to
defend such action, shall relieve such Indemnitor of any liability to the
Indemnitee under this Article 11. At the Indemnitor’s request, the Indemnitee
under this Article 11, and its employees and agents, shall cooperate fully with
the Indemnitor and its legal representatives in the investigation of any Loss
covered by this indemnification and provide true, correct and complete
information with respect thereto.
 
 
 
___________________
 
 
*****
VISTAGEN THERAPEUTICS, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
VISTAGEN THERAPEUTICS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
-17-

 
 
11.4            Insurance. LICENSEE will procure and maintain insurance issued
by a reputable insurance company, which policy will insure against any and all
claims, liabilities, costs, fees and expenses resulting from or caused by (or
claimed to be resulting from or caused by) use of the Licensed Product in the
Territory, with a limit of liability per occurrence of at least an amount equal
to Ten Million U.S. Dollars (US$ 10 million). It is understood that such
insurance will not be construed to create a limit of LICENSEE’s liability with
respect to its indemnification obligations under Section 11.2. LICENSEE will
provide LICENSOR with written evidence of such insurance upon request, and will
provide LICENSOR with written notice at least 30 days prior to the cancellation,
non-renewal or material change in such insurance.
 
Article 12.                                  MISCELLANEOUS
 
12.1            Governing Law. This Agreement and any dispute arising from the
performance or breach hereof shall be governed by and construed and enforced in
accordance with the laws of the State of California as applied to disputes
involving parties located entirely within the State and also without reference
to the State’s conflicts of laws principles.
 
12.2            Waiver. Neither Party may waive or release any of its rights or
interests in this Agreement except in writing. The failure of either Party to
assert a right hereunder or to insist upon compliance with any term or condition
of this Agreement shall not constitute a waiver of that right or excuse a
similar subsequent failure to perform any such term or condition.
 
12.3            Assignability. Neither Party may assign its rights under this
Agreement without the prior written consent of the other Party, such consent not
to be unreasonably withheld. Notwithstanding the foregoing, LICENSEE may assign
it rights under this Agreement to a successor in connection with a merger,
consolidation, spin-off or sale of all or substantially all of its assets or
that portion of its business pertaining to subject matter of this Agreement,
without prior written consent of LICENSOR.
 
12.4            Notices. All notices, requests and other communications
hereunder shall be in writing and shall be personally delivered or sent by
courier or by registered or certified mail, return receipt requested, postage
prepaid, in each case to the respective address specified below, or such other
address as may be specified in writing to the other Parties hereto:
 

LICENSEE:                                       VistaGen Therapeutics, Inc.
343 Allerton Avenue
South San Francisco, CA 94080
 
 
 
 
___________________
 
 
*****
VISTAGEN THERAPEUTICS, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
VISTAGEN THERAPEUTICS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
-18-

 


 

 
Phone: 650-577-3600
Fax: 888-482-2602
 
ATTN: Shawn Singh, Chief Executive Officer
with a required copy to:
 
Reid Adler, Esq.
Law Office of Reid G. Adler, JD
4800 Hampden Lane, Suite 200
Bethesda, MD 20814
Phone: (240)-599-1200
Fax: (240)-599-1200
 
LICENSOR:                                       Pherin Pharmaceuticals, Inc.
PO Box 4081
Los Altos, CA 94024
 
Phone: 650-297-1484
 
ATTN: Dr. Louis Monti, Executive VP
 
with a required copy to:
 
Sam L. Nguyen, Esq.
Hamilton, DeSanctis & Cha, LLP
3239 El Camino Real, Suite 220
Palo Alto, CA 94306
 
Phone: 650-565-8738
 
12.5            Force Majeure. Neither Party shall be liable to the other for
failure or delay in the performance of any of its obligations under this
Agreement for the time and to the extent such failure or delay is caused by
riots, civil commotions, wars, hostilities between nations, embargoes, actions
by a government or any agency thereof, acts of God, storms, fires, accidents,
sabotage, explosions or other similar or different contingencies, the damage or
harm resulting from any or all of which, in each case, shall be beyond the
reasonable control of the Party invoking this Section 12.5 and not attributable
to the negligence or willful misconduct of the Party invoking this Section 12.5.
The Party affected by force majeure shall provide the other Party with full
particulars thereof as soon as it becomes aware of the same (including its best
estimate of the likely extent and
 
 
 
___________________
 
 
*****
VISTAGEN THERAPEUTICS, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
VISTAGEN THERAPEUTICS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
-19-

 


 

 
duration of the interference with its activities), and will use reasonable
efforts to overcome the difficulties created thereby and to resume performance
of its obligations as soon as practicable. If the performance of any obligation
under this Agreement is delayed owing to a force majeure event for any
continuous period of more than six (6) months, the Parties hereto shall consult
with respect to an equitable solution, including the possible termination of
this Agreement.
 
12.6            Independent Contractor. Both Parties are independent contractors
under this Agreement. Nothing contained in this Agreement is intended nor is to
be construed so as to constitute LICENSOR or LICENSEE as partners or joint
venturers with respect to this Agreement. Neither Party shall have any express
or implied right or authority to assume or create any obligations on behalf of
or in the name of the other Party or to bind the other Party to any other
contract, agreement, or undertaking with any Third Party.
 
12.7            Use of Name. The Parties may disclose the existence and general
natures of this Agreement, and LICENSEE may use the name of LICENSOR for
promotional and regulatory compliance purposes, as necessary and appropriate to
advance Development of Licensed Product.
 
12.8            Trademarks. Nothing contained in this Agreement shall be
construed as conferring any right to use in advertising, publicity or other
promotion activities any name, trade name, trademark or other designation of any
Party (including any contraction, abbreviation or simplification of any of the
foregoing). LICENSEE, its Affiliates and sublicensees shall have the right to
market Licensed Product under their own labels and trademarks. LICENSEE agrees
to mark and have its Affiliates and sublicensees mark all Licensed Product that
they sell or distribute pursuant to this Agreement in accordance with the
applicable statute or regulations in the country or countries of manufacture and
sale thereof.
 
12.9            Severability. If any provision of this Agreement becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision, so long as the Agreement, taking into account said voided
provision(s), continues to provide the Parties with the same practical economic
benefits as the Agreement containing said voided provision(s) did on the date of
this Agreement. If, after taking into account said voided provision(s), the
Parties are unable to realize the practical economic benefit contemplated on the
date of this Agreement, the Parties shall negotiate in good faith to amend this
Agreement to reestablish the practical economic benefit provided the Parties on
the date of this Agreement.
 
 
 
___________________
 
 
*****
VISTAGEN THERAPEUTICS, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
VISTAGEN THERAPEUTICS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
-20-

 


 

 
12.10                       No Implied Licenses. No rights or licenses with
respect to any LICENSOR patents or know-how, other than as explicitly identified
above, are granted or deemed granted hereunder or in connection herewith other
than those rights expressly granted in this Agreement.
 
12.11                       Complete Agreement. This Agreement, including
Schedule 1, shall constitute the entire agreement, both written and oral,
between the Parties with respect to the subject matter hereof, and all prior
agreements respecting the subject matter hereof, either written or oral,
expressed or implied, are merged and canceled, and are null and void and of no
effect. No amendment or change hereof or addition hereto shall be effective or
binding on either of the Parties hereto unless reduced to writing and duly
executed on behalf of both Parties.
 
12.12                       Headings. The captions to the sections and articles
in this Agreement are not a part of this Agreement but are included merely for
convenience of reference only and shall not affect its meaning or
interpretation.
 
12.13                       Counterparts and Signatures. This Agreement may be
executed in counterparts, or facsimile versions, each of which shall be deemed
to be an original, and both of which together shall be deemed to be one and the
same agreement. Signatures to this Agreement transmitted by facsimile
transmission, by electronic mail in “portable document format” (“.pdf”) form, or
by any other electronic means intended to preserve the original graphic and
pictorial appearance of a document, will have the same effect as physical
delivery of the paper document bearing the original signature.
 
12.14                       Binding Effect. This Agreement and the license
granted herein shall be binding upon and shall inure to the benefit of LICENSOR,
LICENSEE and their successors and permitted assigns.
 
12.15                       Advice of Counsel and Expenses. LICENSEE and
LICENSOR have each consulted with counsel of their choice regarding this
Agreement, and each acknowledges and agrees that this Agreement shall not be
deemed to have been drafted by one party or another and will be construed
accordingly. Except as otherwise expressly provided in this Agreement, each
Party shall pay the fees and expenses of its respective attorneys and all other
expenses and costs incurred by such Party incidental to the negotiation,
preparation, execution and delivery of this Agreement.
 
12.16                       Further Assurance. Each Party shall perform all
further acts and execute and deliver such further documents as may be necessary
or as the other Party may reasonably require to give effect to this Agreement.
 
 
 
___________________
 
 
*****
VISTAGEN THERAPEUTICS, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
VISTAGEN THERAPEUTICS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
-21-

 


 

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized representatives as of the date first above written.
 
 
VistaGen Therapeutics,
Inc.                                                                          
Pherin Pharmaceuticals, Inc.
 
 
By: /s/ Shawn
Singh                                                                                      
By: /s/ Louis Monti
 
Name: Shawn
Singh                                                                                      
Name: Louis Monti
 
Title: Chief Executive
Officer                                                                       
Title: Executive Vice President                      

 
 
 
___________________
 
 
*****
VISTAGEN THERAPEUTICS, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
VISTAGEN THERAPEUTICS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
-22-

 

 
 
Schedule 1: LICENSOR Patent Rights
 
 
Patents to which LICENSOR grants LICENSEE exclusive rights under Section 2.1:
 
[*****]
 
 
 
 
___________________
 
 
*****
VISTAGEN THERAPEUTICS, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
VISTAGEN THERAPEUTICS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
-23-
